Citation Nr: 1643011	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-29 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The Board finds additional development is required before the Veteran's claims are decided. 

The Veteran has been diagnosed with a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, as well as tinnitus in a May 2013 VA examination.  Additionally, the Veteran's personnel records, as well as his DD Form 214, indicate he trained and served as a construction electrician in the Navy.  The Navy has conceded that such a military occupational specialty (MOS) has a moderate probability of noise exposure, and as such, the RO conceded the Veteran's exposure to hazardous noise in service in a May 2013 examination request.  Therefore, the central issue is whether a link can be established between the Veteran's current disabilities and his in-service acoustic trauma. 

In May 2013, the Veteran underwent a VA audiological examination.  The audiologist reviewed the Veteran's C-file and performed an in-person examination.  The audiologist noted the Veteran's MOS, as well as the occupation's moderate probability for exposure to acoustic trauma.  Additionally, the audiologist noted two whispered voice tests, performed at enlistment and separation, respectively, which indicated normal hearing sensitivity.  The record reflects that the Veteran did have post-service noise exposure, albeit limited to motorcycles, lawn mowers, and firearm trainings and he noted the use of hearing protection. 

Following his examination, the audiologist could not provide medical opinions regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to speculation.  The audiologist concluded that the Veteran did not undergo puretone testing in service, at enlistment or separation.  Rather, the Veteran received only two whispered voice tests; one at enlistment and one at separation.  The audiologist also noted that the STRs showed no complaints of, or treatment for hearing loss or tinnitus.  The audiologist then cited a 2005 study by the Institute of Medicine (IOM), which found that without audiograms performed at the beginning and end of military service, "it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service."  The study also concluded that "[t]he evidence is not sufficient to determine the probability of acquiring a noise induced hearing loss associated with service in the military or in specific branches of the military, for a given individual."  In sum, the audiologist relied on a report that found there is insufficient data to either conclusively establish or rule out a link between in-service noise exposure and hearing loss and tinnitus without contemporaneous audiological data as his basis for concluding that the Veteran's hearing loss and tinnitus were unrelated to noise exposure in service. 

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the audiologist's medical opinions inadequate because the opinions fail to consider and discuss the Veteran's conceded noise exposure.  The audiologist noted that the Veteran's MOS had a moderate probability of acoustic trauma but did not consider this fact in his rationale.  

The Board notes a series of papers by Dr. Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency, only a portion of those cells are needed for what is considered normal hearing, and the remainder could be considered a protective mechanism.  This study also suggests that, as people age, these hair cells are damaged, and if the redundant cells are not there the individual will experience a greater hearing loss.  Until recently, short term exposure was thought to result in a TTS that recovered completely when the individual was sound.  However, the above-noted data/papers cast doubt on the 2005 IOM's previous determination that limited sound exposure in the past is unlikely to result in long-term damage.  Based on these divergent studies, as well as the VA audiologist's inadequate rationale to support his May 2013 speculative opinion, the Board finds a medical opinion from an Otolaryngologist is necessary prior to the final adjudication of these claims. 

On remand all relevant ongoing medical records should be obtained. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available the record should be annotated to reflect as much, and the Veteran must be notified in accordance with 38 C.F.R. §3.159 (e).

2. After completion of the above, an addendum medical opinion must be obtained from a VA Otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  The physician must consider the aforementioned study by Dr. Sharon Kujawa, and in doing so, must also be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service. 

The physician must state whether any degree of the Veteran's hearing loss and tinnitus at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded military noise exposure, and lay statements found in his VA Form 9.  Specifically, the physician should consider the Veteran's work in power plants while stationed in Alaska and Vietnam, his exposure to artillery fire while setting up electrical systems at forward artillery bases in Vietnam, and the hearing problems the Veteran experienced at the end of his shifts.  Another examination of the Veteran should be performed only if the physician providing the opinion deems it necessary. 

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed. 

3. The RO or the AMC should also undertake any other indicated development. 

4. Finally, the RO or the AMC should re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




